Bur, Curiam.
This is defendant’s rule to show cause why a verdict for $10,000 in favor of the plaintiff should not be set aside on the ground that it is excessive and against the great weight of the evidence.
The action was for libel. The defendant was a Hugarian banker. The plaintiff had been in his employ at one time and left, and thereafter established himself as a publisher of a newspaper, and while thus, engaged published in the form of circulars, which he had procured to be printed, matter which was coneededly libelous per se. In this circular’ he not only accused the plaintiff of .various kinds of crime, but also charged him with being a stool pigeon of the emigration officers, engaged for the purpose of putting in jail members of his own race. The defendant testified that he believed the charges to be true. He also stated that when he made the charges he knew not whether they were true or false.
The only basis for the charge, consisted in the f^et that, about twelve years before the publication, the plaintiff had been convicted of the'forgery of a check in New York, and had served his time for that offense. Apart from that, the charges against him were shown to have been groundless.
We think tire charges were, for the most part, actionable per se, and, consequentty, imported malice. Aside from the implication, malice ivas generally shown by numerous witnesses; so, therefore, we conclude that the verdict is not against the weight of the evidence.
The question rénfains whether the verdict of $10,000 is excessive. We think, under the circumstances, that it is. not. In such ease the wealth of the defendant, is a. proper matter for consideration by the jury. Flaacke v. Stratford, 72 N. J. L. 488; 17 R. C. L. 440.
He admitted that he was Worth about $60,000, and is reputed to be worth from $100,000 to $200,000. He was a very influential man in the community and amongst the Hungarian people, who were patrons of the plaintiff’s newspaper, and upon whom the plaintiff depended as a means of livlihood. The effect of the libel upon the plaintiff was shown *155to liave been very detrimental. His friends and countrymen avoided him. The publication caused him trouble in his home, and caused him to lose caste in the community, where he had been held in high esteem by Ms countrymen, and there is considerable evidence that ho suffered mental agony.
The rule will be discharged.